ORDER

PER CURIAM.
Defendant, Tyler Baine, was charged by information with conspiracy to commit first degree robbery, section 564.016 RSMo 1994. A jury convicted defendant and the court sentenced him to twenty years imprisonment as a prior and persistent offender. Defendant appeals from the judgment on his conviction.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).